Case 1:14-cv-03074-CMA-KMT Document 1230 Filed 07/18/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello

   Civil Action No. 14-cv-03074-CMA-KMT

   JOHANA PAOLA BELTRAN,
   LUSAPHO HLATSHANENI,
   BEAUDETTE DEETLEFS,
   ALEXANDRA IVETTE GONZALEZ,
   JULIANE HARNING,
   NICOLE MAPLEDORAM,
   LAURA MEJIA JIMENEZ,
   SARAH CAROLINE AZUELA RASCON,
   CAMILA GABRIELA PEREZ REYES,
   CATHY CARAMELO,
   LINDA ELIZABETH,
   And those similarly situated,

         Plaintiffs,
   v.

   INTEREXCHANGE, INC.,
   USAUPAIR, INC.,
   GREATAUPAIR, LLC,
   EXPERT GROUP INTERNATIONAL INC., d/b/a Expert AuPair,
   EURAUPAIR INTERCULTURAL CHILD CARE PROGRAMS,
   CULTURAL HOMESTAY INTERNATIONAL,
   CULTURAL CARE, INC., d/b/a Cultural Care Au Pair,
   AUPAIRCARE INC.,
   AU PAIR INTERNATIONAL, INC.,
   APF GLOBAL EXCHANGE, NFP, d/b/a/ Aupair Foundation,
   AMERICAN INSTITUTE FOR FOREIGN STUDY, d/b/a Au Pair in America,
   AMERICAN CULTURAL EXCHANGE, LLC, d/b/a GoAuPair,
   AGENT AU PAIR,
   A.P.E.X. AMERICAN PROFESSIONAL EXCHANGE, LLC, d/b/a ProAuPair,
   20/20 CARE EXCHANGE, INC., d/b/a The International Au Pair Exchange,
   ASSOCIATES IN CULTURAL EXCHANGE, d/b/a GoAuPair, and
   GOAUPAIR OPERATIONS, LLC, d/b/a GoAuPair,

         Defendants.
Case 1:14-cv-03074-CMA-KMT Document 1230 Filed 07/18/19 USDC Colorado Page 2 of 3




        ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND
                                EXPENSES


          This matter is before the Court on Plaintiffs’ Motion for Attorneys’ Fees and

   Expenses. (Doc. # 1206.) The Court held a hearing regarding Plaintiffs’ request that

   the Court finally approve the class and collective settlement and Plaintiffs’ Motion for

   Attorneys’ Fees and Expenses on July 18, 2019. See (Doc. # 1228.) The Court, having

   considered Plaintiffs’ Motion for Attorneys’ Fees and Expenses, all documents related

   thereto, and the relevant facts and law, hereby finds that upon due consideration of the

   non-exclusive factors set forth in Gottlieb v. Barry, 43 F.3d 474, 482 n.4 (10th Cir. 1994)

   (citing Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir.

   1974)), the Court finds that Plaintiffs’ requested fees and expenses are fair, reasonable

   and appropriate. See also Davis v. Crilly, 292 F. Supp. 3d 1167, 1173-74 (D. Colo.

   2018) (discussing attorneys’ fees standard for Fair Labor Standards Act settlements).

   Accordingly, it is HEREBY ORDERED that:

      1. Plaintiffs’ Motion for Attorneys’ Fees and Expenses is GRANTED. (Doc. # 1206.)

      2. Class Counsel shall receive attorneys’ fees in the amount of $22,925,000, from

          the Qualified Settlement Fund (“QSF”), representing 35% of the QSF;

      3. In addition to attorneys’ fees, Class Counsel shall receive $3,345,535.33 for

          litigation expenses and expenses for administration of the settlement and

          sending of notice pursuant to 28 U.S.C. § 1715, which shall also be deducted

          from the QSF; and

      4. $536 shall be taxed from the QSF in favor of the United States as reimbursement


                                                2
Case 1:14-cv-03074-CMA-KMT Document 1230 Filed 07/18/19 USDC Colorado Page 3 of 3




         for in forma pauperis filing and service fees advanced on behalf of the lead

         named Plaintiff.



         DATED: July 18, 2019
                                                  BY THE COURT:



                                                  _______________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              3
